Citation Nr: 0210780	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-18 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The veteran has since moved into the 
jurisdiction of the Winston-Salem RO, from where this case 
has been certified.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's report of separation from active duty 
service confirms that he served in the battle of the Ardennes 
during World War II.  

3.  The veteran has not offered a stressor related to combat 
or has an alleged in-service strssor been independently 
corroborated to verify that the alleged strssor actually 
occurred.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1996 & 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that the September 1999 Statement of the 
Case, provided to both the veteran and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute in that it clearly notifies the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review, requests for combat related 
stressors have been requested on numerous occasions, and VA 
medical records were obtained and associated with the claims 
folder.  In addition, the veteran has been notified of the 
VCAA in letters dated in March 2002 and May 2002.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

The veteran contends that he has PTSD as a result of his 
claimed in-service stressor, specifically, an injury he 
sustained to his back.  He maintains that his PTSD symptoms 
manifested after this psychologically traumatic event, which, 
to him, was outside the range of usual normal human 
experience.  The veteran relates that it is important to 
remember that the reaction to stress is highly individualized 
and, because of that, the stress that would cause PTSD 
symptoms in one individual might have little, if any, effect 
on another individual.  

The veteran maintains that he was playing football for the 
75th Infantry Division in Germany in October 1945 when he 
injured his back, which, he claims, resulted over the years 
in subsequent post-service laminectomies, a fracture, and 
fusions.  It is this alleged injury that the veteran 
maintains is the stressor which triggered his PTSD.  He has 
not alleged combat stressors.  Despite requests from VA for 
the veteran to submit experiences that occurred during his 
active duty service that he considers strssors, he has 
insisted in various and numerous correspondence to VA that it 
is this alleged back injury that is the root cause of his 
PTSD.  In essence, he maintains that he experiences daily 
back pain, which he attributes to the alleged in-service back 
injury, and that every time his back hurts he is reminded of 
the in-service back injury, which he maintains is a symptom 
of PTSD.  

At this point, the Board notes that the RO denied the veteran 
entitlement to service connection for a nervous disorder on a 
direct basis in a rating decision of December 1946.  He was 
notified of the decision and apprised of his appellate 
rights, but he did not appeal the decision and it became 
final.  The issue currently before the Board is service 
connection for PTSD, which is a new mental disorder; hence, a 
new claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (a claim based on the diagnosis of a new mental 
disorder states a new claim when the new disorder has not 
been diagnosed and considered at the time of the prior 
claim).  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to that time, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective from March 7, 1997, service connection for PTSD 
must include medical evidence diagnosing the condition, a 
link, established by medical evidence between the current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed stressor occurred.  Id.  The most 
notable change being that a "clear" diagnosis was no longer 
required.  However, the requirement for credible supporting 
evidence of a claimed stressor did not change.  The veteran 
filed his claim for PTSD in April 1998; therefore the changes 
effective from March 1997 are appropriate in this case.  

The veteran contends that the alleged back injury 
precipitating his PTSD symptoms occurred while playing 
football for the 75th Infantry Division in Germany in October 
1945, and which prevented him from subsequently playing 
football for the 101st Airborne, while in Avalon, France.  
The veteran reports that the fact that he was unable to 
perform his duties after the injury caused him stress.  In 
support of his contentions, he submitted a copy of a football 
squad roster from the 75th Division, dated in October 1945, 
listing his name.  He also submitted an undated roster from 
the 101st airborne, which does not show his name.  

The veteran was assigned to the 75th Infantry Division, 575th 
Signal Company, and to the 101st Airborne Signal Company and 
82d Airborne Signal Company.  By his own admission, and 
confirmed by his personnel records, that he served as a 
telephone communications and switchboard operator while 
assigned to those units.  His duties were to service and 
operate the headquarters' switchboard, which was connected to 
field units.  The veteran's service separation certificate 
shows that he participated in the battles of Ardennes, 
Central Europe, and the Rhineland.  His awards and 
decorations include the American Service Medal, European-
African-Middle Eastern Service Medal, and World War II 
Victory Medal.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1995); Cohen, 10 Vet. App. at 146-
47; Zarycki, 6 Vet. App. at 98.  If VA determines either that 
the veteran did not engage in combat with the enemy or that 
the veteran did engage in combat, but that the alleged 
stressor is not combat related, his lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.  

Despite the fact that the veteran participated in various 
battles during World War II, to include the Ardennes (Battle 
of the Bulge), the veteran insists that his stressor is a 
football injury allegedly incurred in service.  This injury 
precipitated his PTSD symptoms and was not combat-related.  
The veteran is adamant that the stressor precipitating his 
claimed PTSD symptoms is this football injury to his back, 
which he sustained while playing with his unit.  Hence, his 
alleged back injury stressor must be verified because the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Id.  

The veteran's available service medical records do not 
indicate that he sustained any back injury; that he ever gave 
a history of a back injury; that he ever complained of back 
pain; or that there is any symptomatology that could be 
associated with any back injury that occurred while he was in 
the military service.  According to the National Personal 
Records Center (NPRC), his service medical records were 
destroyed in a fire in 1973.  The NPRC has informed VA on 
numerous occasions that review of the veteran's unit's 
morning reports and surgeon general records have also failed 
to show that he sustained any claimed back injury while in 
service, particularly in and around October 1945.  Likewise, 
his service medical records do not show any indication of a 
nervous disorder, including PTSD, or any symptomatology that 
could be associated with a nervous disorder, including PTSD.  

The veteran's claims file contains three volumes of VA and 
private outpatient and hospitalization reports reflective of 
treatment for a myriad of disabilities.  However, no where in 
any of these records, dating from shortly after his 
separation from service in 1946 through May 2002, is there 
any indication that he has ever complained of, or has ever 
been treated for, a nervous condition, including PTSD.  
Likewise, the veteran has never submitted any evidence 
showing, or even alleging, treatment for PTSD, despite 
requests to do so.  

While the veteran may well believe that he has PTSD, or 
symptoms thereof, the Board would like to emphasize that it 
is the province of trained health care professional to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  In this case, the veteran's evidentiary 
assertions are found to be inherently incredible when viewed 
in the context of the total record.  As a lay man, without 
medical training, he is not competent to diagnose the 
presence of a current disability or to relate the presence of 
any current disability to any particular event or period of 
time; hence, his contention in this regard have no probative 
value.  An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

Although the veteran has not undergone a VA psychiatric 
examination specifically to determine the presence of PTSD, 
he has had innumerable opportunities to inform VA of any 
treatment for his claimed disorder.  Also, he has had 
innumerable opportunities to at least have indicated 
somewhere in his three volumes of both VA and private medical 
records some hint of a nervous condition, but there is no 
such indication.  He has also specifically noted that all his 
treatment records are in the claims file.  The Board points 
out that, even if he were to undergo VA psychiatric 
examination specifically to determine the presence of PTSD 
and, assuming without deciding, that the examiner noted 
symptoms that could be attributed to PTSD, there still would 
need to be a link, established by medical evidence, between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed stressor actually 
occurred.  See 38 C.F.R. § 3.304(f).  Even though a "clear" 
diagnosis of PTSD is not required, the requirement of 
credible supporting evidence that a claimed strssor actually 
occurred is required.  

In the veteran's case, there is no credible evidence that the 
veteran's claimed strssor ever occurred, despite attempts by 
the veteran and the RO to have his alleged back injury 
verified.  Under the circumstances, in the absence of 
independent corroboration of the veteran's alleged stressor, 
even if there were medical opinion of symptoms of PTSD and a 
link between those symptoms and the alleged strssor, the 
criteria for service connection for PTSD would not be met.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA § 4 (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

